DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, Species I in the reply filed on 8/12/22 is acknowledged.  Claims 26-50 are pending, wherein claims 27, 28, 40, and 44-50 are withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: figure 7, reference 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the last layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitations “saw-like and rasp-like teeth” in line 4.  Note that the use of the term “like” is similar to the use of the term “type,” which has been held indefinite as it was unclear what the term was intended to convey.  See MPEP 2173.05(b)(III)(E).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 26, 32, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horch et al (EP 2387135 A2, cited in PTO-892 mailed 6/13/22) in view of Smith (GB 694,595 A).
Regarding claim 26, Horch et al teaches a method for producing a helical, electrically conducting body (paragraph [0001], coil windings produced by casting, paragraph [0018], any casting method), the method comprising:
producing a helical pattern as a lost mold (paragraph [0019], steps 1-2, construction of coil end geometry and coil pre-geometry, step 3, production of a corresponding positive model, applies to lost foam process) made of a pattern material that can be at least one of liquefied and evaporated under the action of heating (paragraph [0037], expanded polystyrene foam EPS using the lost foam process);
embedding the helical pattern in foundry sand (paragraph [0019], step 3, positive model embedded in a suitable molding material, e.g., sand or embedding compound);
pouring a metallic casting material into the lost mold (paragraph [0019], step 4, casting of coil material into the negative mold), displacing the pattern material, to form a cast body (paragraph [0037], during casting the model geometry is embedded in molding sand and decomposed by the melt during casting, the melt then solidifies in the shape of the model geometry); and
removing the cast body from the foundry sand (paragraph [0019], step 5, demolding).
Horch et al teaches of coating the cast body with an insulating layer (paragraph [0015], coil windings encased with a corresponding insulation layer, done by a coating process, such as applying an insulating lacquer, by a CVD or a PVD process), failing to teach covering the helical pattern with the insulating layer, so that the insulating layer bonds to the metallic casting material and is removed from the foundry sand together with the cast body.
Smith teaches a precision casting process where a pattern made from a material having a low melting point is embedded or invested in a compacted mold material (p.1 lines 10-22).  The pattern is coated with a thin skin of a metal, which skin after investment of the coated pattern in the mold material and removal of the pattern, remains in position within the mold to receive the casting metal to which it becomes fused, thereby providing a protective skin for the part, as cast (p.1 lines 65-80).  The coating provides the cast part with considerable resistance to conditions more onerous than those which the casting metal alone is capable of withstanding (p.1 line 80 - p.2 line 2).
	In view of the teachings of Smith, it would have been obvious to one of ordinary skill in the art to modify Horch et al such that the insulating layer is coated onto the pattern instead of on the cast part, as an obvious alternative that would yield the same predictable result of the cast part being formed with the insulating layer.  Additionally, Smith teaches that the layer will fuse onto the cast part.

Regarding claim 32, the combination teaches wherein the helical pattern is produced in one of a casting process and a foaming process, the helical pattern being assembled from multiple parts (Horch et al, paragraph [0037], multi-part segments applying to the production of a positive model, can be manufactured from expanded polystyrene foam using the lost foam process).

Regarding claim 37, the combination teaches wherein material of the insulating layer is electrically insulating (Horch et al, paragraph [0045], coated with an insulating layer which ensures electrical insulation).

Claim(s) 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horch et al as modified by Smith as applied to claim 26 above, and further in view of Jacobs et al (US 3,426,834).
Regarding claim 29, the combination is quiet to the insulating layer being applied to the helical pattern by way of at least one of dipping, squirting, and spraying.
Jacobs et al teaches a dual coating system for treating casting surfaces of expendable foamed plastic patterns (col 3 lines 35-40), for covering rough surfaces and surface blemishes of expendable patterns without the costly delays associated with prior art slow drying coatings (col 3 lines 30-40).  The first coating or facing is an organic composition applied by spraying, brushing, or dipping to produce a smooth non-porous facing or envelope (col 5 lines 15-25).  The second facing or coating is a slurry and is applied directly to the shell or facing (col 5 lines 15-25).  Both facings air dry rapidly (col 5 lines 15-30).
It would have been obvious to one of ordinary skill in the art to modify the combination such that the step of coating the insulating layer to the helical pattern is performed by dipping and spraying, as such steps of coating onto an expendable pattern are known in the art, as taught in Jacobs et al.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).
 
Regarding claim 30, the combination of Horch et al as modified by Smith is quiet to the insulating layer is deposited in the form of several consecutively applied sub-layers.
Jacobs et al teaches a dual coating system for treating casting surfaces of expendable foamed plastic patterns (col 3 lines 35-40), for covering rough surfaces and surface blemishes of expendable patterns without the costly delays associated with prior art slow drying coatings (col 3 lines 30-40).  The first coating or facing is an organic composition applied by spraying, brushing, or dipping to produce a smooth non-porous facing or envelope (col 5 lines 15-25).  The second facing or coating is a slurry and is applied directly to the shell or facing (col 5 lines 15-25).  Both facings air dry rapidly (col 5 lines 15-30).
It would have been obvious to one of ordinary skill in the art to modify the combination such that the insulating layer is deposited in the form of several consecutively applied sub-layers, such as taught in Jacobs et al, as the dual layers can cover rough surfaces and surface blemishes of expendable foam patterns without costly delays associated with prior art slow drying coatings (col 3 lines 30-40).

Regarding claim 31, the combination of Horch et al as modified by Smith is quiet to the insulating layer is dried by one or more of heating and an air current, either sub-layer by sub-layer or after the last layer has been deposited.
Jacobs et al teaches a dual coating system for treating casting surfaces of expendable foamed plastic patterns (col 3 lines 35-40), for covering rough surfaces and surface blemishes of expendable patterns without the costly delays associated with prior art slow drying coatings (col 3 lines 30-40).  Both facings air dry rapidly (col 5 lines 15-30).
	It would have been obvious to one of ordinary skill in the art to dry the insulating coating using an air current, either sub-layer by sub-layer or after the last layer has been deposited, as Jacobs et al’s dual coating can be air dried rapidly (col 5 lines 15-30), without costly delay associated with prior art slow drying coatings (col 3 lines 30-35).

Claim(s) 33-34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horch et al as modified by Smith as applied to claim 32 above, and further in view of Kobayashi (JP H11-097270 A).
Regarding claim 33, the combination of Horch et al as modified by Smith teaches of producing the helical pattern by mechanical processing such as CNC milling (paragraph [0037]), but is quiet to producing a blank, and thereafter brought into the shape of a helix by creating a helical recess.
Kobayashi teaches a manufacturing method to form a rectangular wound coil (paragraph [0001]).  The shape of the coil includes cylindrical body having a spiral groove penetrating a thick portion of the cylindrical body (paragraph [0008]).  The manufacturing method includes passing a guide shaft through a hole of the cylindrical body, disposing a cutting device on an outer peripheral side of the cylindrical body, and cutting a groove penetrating a thick portion of the cylindrical body in a spiral shape while rotating the cylindrical body and relatively moving the cutting device and the cylindrical body in an axial direction of the guide shaft (paragraph [0011]).
As Horch et al teaches of CNC milling to form the helical pattern, but is quiet to the specifics, it would have been obvious to one of ordinary skill in the art to modify the combination to include the teachings of Kobayashi, such as by cutting a spiral shape groove (helical recess) in a cylindrical body (blank), in order to form the shape of the helix for the helical pattern of Horch et al.

Regarding claim 34, the combination teaches wherein the helical recess is created in the blank by way of a tool rotating about a first axis (Kobayashi, paragraph [0016], guide shaft rotated together with cylindrical body), which extends through the blank (Kobayashi, paragraph [0016], guide shaft 4 extends through the cylindrical body, fig 1-2), while being steadily advanced along the first axis (paragraph [0011], [0016], cutting device moving relatively to cylindrical body and in an axial direction of the guide shaft).

Regarding claim 36, the combination teaches wherein the tool is heated to a temperature at which the material of the helical pattern softens or melts (Kobayashi, paragraph [0016], the cutting can be by a laser).

Claim(s) 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horch et al as modified by Smith as applied to claim 32 above, and further in view of Shikada (JP 61-090816 A).
Regarding claim 33, the combination of Horch et al as modified by Smith teaches of producing the helical pattern by mechanical processing such as CNC milling (paragraph [0037]), but is quiet to producing a blank, and thereafter brought into the shape of a helix by creating a helical recess.
Shikada teaches a manufacturing method to form a coil shaped object (line 13).  A spiral groove (9) is formed on the inner diameter side of a cylindrical workpiece (8, fig 8, lines 116-121).  The manufacturing method includes a tool having a diameter smaller than the inner diameter of the cylindrical workpiece, revolved along the inner circumference while rotating the tool (fig 8, lines 116-121).  The spiral groove is machined by using a cutting tool (fig 9, lines 126-133), such as a multi-blade tool (fig 8, lines 126-133).
As Horch et al teaches of CNC milling to form the helical pattern, but is quiet to the specifics, it would have been obvious to one of ordinary skill in the art to modify the combination to include the teachings of Shikada, such as by cutting a spiral groove (helical recess) in a cylindrical workpiece (blank), in order to form the shape of the helix for the helical pattern of Horch et al.

Regarding claim 34, the combination teaches wherein the helical recess is created in the blank by way of a tool rotating about a first axis (Shikada, spindle 6 and cutting tool 7, fig 8-9, see arrow N showing rotating about the axis of the workpiece (first axis), lines 119-121, revolved along the inner circumference while rotating the tool), which extends through the blank (fig 8), while being steadily advanced along the first axis (lines 112-116, feeding in the axial direction, to form the spiral groove having a pitch).

Regarding claim 35, the combination teaches wherein the tool has a strand- shaped design (fig 8, see spindle 6 of tool being strand-shaped), and during the creation of the helical recess, the tool rotates about a second axis (fig 8-9, see arrow n showing rotation of the tool about the tool axis (second axis)), the tool including at saw-like teeth (fig 8-9, lines 126-133, multi-blades).

Claim(s) 38 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horch et al as modified by Smith as applied to claim 26 above, and further in view of Wang (US 2011/0151245).
Regarding claim 38, the combination of Horch et al as modified by Smith is quiet to wherein the material of the insulating layer is configured to be anti-corrosive.
	Wang teaches an electrically insulative coating for minimizing an electrical conductivity of a metal substrate including a polymer component and a powder component dispersed in the polymer component (abstract).  The coatings can be used for metal components such as stator windings of electric motors (paragraph [0003]).  Wang teaches that for applications including stator windings, the coatings have excellent durability and corrosion resistance (paragraph [0007]).
	It would have been obvious to one of ordinary skill in the art to select a material of the insulating layer to additionally be anti-corrosive, as Horch et al similarly teaches of insulating coatings for stator windings (Horch, paragraph [0001], coil windings for electrical machines, paragraph [0004] and [0013], stator, paragraph [0015], individual coil windings are encased with a corresponding insulation layer), and that Wang teaches insulators for stator windings can have coatings that are electrically insulating, durable, and have corrosion resistance (Wang, paragraph [0007]).  Corrosion resistance would improve the life and efficiency of the metal windings in high temperature and corrosive environments.

Regarding claim 42, the combination teaches wherein material of the insulating layer comprises one or more of material for powder coating and material for powder lacquering (Horch, paragraph [0015], insulating lacquer, Wang, paragraph [0004], powder component dispersed in polymer component).

Claim(s) 39, 41, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horch et al as modified by Smith as applied to claim 26 above, and further in view of Kazama (JP H07-141933 A).
Regarding claim 39, the combination of Horch et al as modified by Smith is quiet to the material of the insulating layer comprises a plastic material.
Kazama teaches an insulated wire, such as for a stator coil of a small motor (paragraph [0001]), where the insulating material is a thermoplastic elastomer resin blended with a thermosetting insulating paint (paragraph [0006]).  The thermoplastic elastomer resin includes a polyurethane-based elastomer resin (paragraph [0007]).  The amount of the thermoplastic elastomer resin blended into the thermosetting coating material is to provide sufficient flexibility and abrasion resistance.
	It would have been obvious to one of ordinary skill in the art to select a material of the insulating layer to be a plastic, such as thermoplastic polyurethane, as Horch et al similarly teaches of insulating coatings for stator windings (Horch, paragraph [0001], coil windings for electrical machines, paragraph [0004] and [0013], stator, paragraph [0015], individual coil windings are encased with a corresponding insulation layer), and that Kazama teaches insulators for a stator coil (paragraph [0001]), where the insulated wire has sufficient flexibility and abrasion resistance (paragraph [0013]) so as to prevent cracking and peeling during plastic deformation of the conductor (paragraph [0016]).

Regarding claims 41 and 43, the combination teaches wherein material of the insulating layer comprises a thermoplastic polyurethane (Kazama, paragraph [0007], thermoplastic elastomer resin is a polyurethane-based elastomer resin).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735